USCA11 Case: 21-13629      Date Filed: 11/01/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13629
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANGEL RICHIEZ,
a.k.a. Junior,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:14-cr-20505-FAM-1
USCA11 Case: 21-13629         Date Filed: 11/01/2022      Page: 2 of 9




2                       Opinion of the Court                  21-13629

                     ____________________

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
        Angel Richiez appeals his 151-month sentence for conspir-
acy to import five or more kilograms of cocaine. Richiez asserts
that his sentence is procedurally unreasonable because the district
failed to adequately consider the 18 U.S.C. § 3553(a) factors as they
specifically related to his case. He also contends that his sentence
at the high end of the guideline range is substantively unreasonable
because the district court placed too much weight on his flight
from the country while awaiting sentencing, while failing to give
credence to his arguments in mitigation.
                                   I
        We review an unpreserved procedural-reasonableness chal-
lenge for plain error. United States v. Vandergrift, 754 F.3d 1303,
1307 (11th Cir. 2014). Under plain-error review, we will only cor-
rect an otherwise forfeited error when (1) an error has occurred,
(2) the error was plain, (3) the error affected substantial rights, and
(4) the error seriously affects the fairness, integrity, or public repu-
tation of judicial proceedings. Rosales-Mireles v. United States, 138
S. Ct. 1897, 1904–05 (2018).
        A sentence is procedurally unreasonable if the district court
fails to consider the § 3553(a) factors. United States v. Trailer, 827
F.3d 933, 936 (11th Cir. 2016). Although the district court must
USCA11 Case: 21-13629          Date Filed: 11/01/2022      Page: 3 of 9




3                       Opinion of the Court                   21-13629

consider the § 3553(a) factors, it need not state on the record that it
has explicitly considered each of the factors or discuss each in de-
tail. United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013).
Instead, an acknowledgment by the district court that it considered
the § 3553(a) factors is sufficient. United States v. Turner, 474 F.3d
1265, 1281 (11th Cir. 2007). We will uphold a district court’s sen-
tence if the “record showed that the judge listened to the evidence
and arguments and was aware of the various factors the defendant
put forward for a lesser sentence.” United States v. Irey, 612 F.3d
1160, 1195 (11th Cir. 2010) (en banc) (citing Rita v. United States,
551 U.S. 338, 358 (2007)).
        A district court’s sentence is also procedurally unreasonable
if the court failed to adequately explain the chosen sentence.
Trailer, 827 F.3d at 936. A district court, however, is not “required
to articulate [its] findings and reasoning with great detail or in any
detail for that matter.” Irey, 612 F.3d at 1195. Even if the district
court fails to articulate explicitly that it has considered the § 3553(a)
factors, we will affirm the sentence if the record indicates that the
court did, in fact, consider a number of the sentencing factors.
United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). The
lower court should provide enough detail to demonstrate that it
considered the parties’ arguments and had a reasoned basis for ex-
ercising its own legal decision-making authority. Rita, 551 U.S. at
356, 358. So long as the context and record can clarify the court’s
reasoning, a lengthy explanation is not necessarily required when
the district court applies the Guidelines, as the circumstances may
USCA11 Case: 21-13629         Date Filed: 11/01/2022    Page: 4 of 9




4                      Opinion of the Court                 21-13629

make clear that the decision rested on the Commission’s own de-
termination that a sentence within the Guidelines was reasonable.
Id. at 356–57, 359.
       Here, Richiez cannot show that the district court erred,
much less plainly erred, by failing to consider the § 3553(a) factors.
The district court acknowledged § 3553(a) multiple times during
sentencing when it stated that it must determine whether it must
consider the § 3553(a) factors in deciding what sentence to impose
and that a sentence at the low end of the guideline range was not
reasonable under § 3553(a). Turner, 474 F.3d at 1281. Further, the
court explained that it determined that a sentence at the bottom of
the guideline range was unreasonable “after having heard from all
parties,” which demonstrates “that the judge listened to the evi-
dence and arguments and was aware of the various factors the de-
fendant put forward for a lesser sentence.” Irey, 612 F.3d at 1195.
       Additionally, although the district court did not recite the
§ 3553(a) factors by name, the record shows that it considered sev-
eral of them. Dorman, 488 F.3d at 944. The court heard and re-
jected Richiez’s argument about the conditions of incarceration
during the pandemic. Moreover, the court relied on Richiez’s con-
duct in the drug trafficking organization and his subsequent flight,
which reflected the court’s consideration of the nature and circum-
stances of the offense, and it observed that a sentence at the bottom
of the guideline range would not adequately reflect the seriousness
of the offense or adequately reflect Congress’s and the Sentencing
Commission’s intent to punish those who traffic certain amounts
USCA11 Case: 21-13629         Date Filed: 11/01/2022      Page: 5 of 9




5                       Opinion of the Court                  21-13629

of drugs and who obstruct justice. Finally, as the sentence imposed
was within the guideline range, the court was not required to give
a lengthy explanation, over and above its acknowledgment of
Richiez’s mitigation arguments at sentencing and its consideration
of the § 3553(a) factors. Rita, 551 U.S. at 356.
        In short, Richiez contends that his sentence is procedurally
unreasonable because the district court failed to analyze each of the
§ 3553(a) factors with specific regard to his case, but our precedent
does not require the district court to review each factor with spec-
ificity. Kuhlman, 711 F.3d at 1326. The district court’s reference
to the § 3553(a) factors and consideration of several of them was
sufficient. Accordingly, Richiez has failed to meet his burden of
showing the district court’s sentence was procedurally unreasona-
ble under plain-error review.
                                   II
        We review the substantive reasonableness of a sentence un-
der a deferential abuse-of-discretion standard while considering the
totality of the circumstances. Gall v. United States, 552 U.S. 38, 51
(2007). “A district court abuses its discretion when it (1) fails to af-
ford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper factors.” Irey, 612 F.3d at 1189 (quotation marks omitted).
We will remand for resentencing only when we are “left with the
definite and firm conviction that the district court committed a
clear error of judgment in weighing the § 3553(a) factors by
USCA11 Case: 21-13629        Date Filed: 11/01/2022     Page: 6 of 9




6                      Opinion of the Court                21-13629

arriving at a sentence that lies outside the range of reasonable sen-
tences dictated by the facts of the case.” Id. at 1190 (quotation
marks omitted).
        When determining its sentence, the district court must con-
sider (1) the nature and circumstances of the offense and the de-
fendant’s history and characteristics, (2) the need for the sentence
to reflect the seriousness of the offense, to deter criminal conduct,
to protect the public, and to provide the defendant with training
and treatment, (3) the kinds of sentences available, (4) the Sentenc-
ing Guidelines, (5) any pertinent public policy statement, (6) the
need to avoid disparate sentences, and (7) the need to provide res-
titution to any victims. 18 U.S.C. § 3553(a).
       We afford the sentencing court broad discretion to consider
and weigh the proper sentencing factors as it deems appropriate,
including placing significant weight on one factor over another.
United States v. Rosales-Bruno, 789 F.3d 1249, 1254, 1273 (11th Cir.
2015). However, a district court’s unjustified reliance on any one
§ 3553(a) factor may be indicative of an unreasonable sentence.
United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).
       In support of an argument that his sentence fails to avoid
unwarranted sentencing disparities among defendants who have
been found guilty of similar conduct, the appellant must show that
he is similarly situated to the defendants to whom he compares
himself. United States v. Duperval, 777 F.3d 1324, 1338 (11th Cir.
2015). “There can be no unwarranted sentencing disparities
among codefendants who are not similarly situated.” United States
USCA11 Case: 21-13629         Date Filed: 11/01/2022    Page: 7 of 9




7                      Opinion of the Court                 21-13629

v. Azmat, 805 F.3d 1018, 1048 (11th Cir. 2015) (quotation marks
omitted).
       Under an abuse-of-discretion review, we will affirm any sen-
tence that falls within the range of reasonable sentences, even if we
believe a different sentence may be more appropriate. Irey, 612
F.3d at 1191. We do not apply a presumption of reasonableness to
sentences within the guideline range, but we ordinarily expect such
a sentence to be reasonable. See United States v. Stanley, 739 F.3d
633, 656 (11th Cir. 2014).
       Here, Richiez has not shown that his sentence is substan-
tively unreasonable. First, the district court did not unjustifiably
rely on Richiez’s flight to the exclusion of other factors. It had
broad discretion to weigh the § 3553(a) factors as it deemed appro-
priate. Rosales-Bruno, 789 F.3d at 1254, 1273. The district court
was well within its discretion to place significant weight on the
characteristics and nature of Richiez’s initial offense—namely, op-
erating as part of a drug trafficking organization—as well as his sub-
sequent conduct in fleeing the United States while awaiting sen-
tencing.
       The district court also considered other factors. For exam-
ple, the court considered Richiez’s suggestion that he was being
punished more than his codefendants, reflecting the need to avoid
unwarranted sentencing disparities, and explained that the code-
fendants were not, in fact, similarly situated, because they did not
choose to flee. The court also considered and rejected Richiez’s
argument that it should consider the prison restrictions during the
USCA11 Case: 21-13629        Date Filed: 11/01/2022    Page: 8 of 9




8                      Opinion of the Court               21-13629

pandemic as a mitigating factor. Finally, the court considered the
intent of Congress and the Sentencing Commission in setting the
statutory penalties and guideline range “to punish people who deal
in 30 kilograms of cocaine and who flee.” Given the quantity of
drugs involved and Richiez’s flight before sentencing, Richiez has
not shown that the district court committed a clear error of judg-
ment in weighing these factors to determine that a sentence at the
high end of the guideline range was appropriate. Irey, 612 F.3d at
1189.
       Richiez’s argument regarding the consideration of Richiez’s
prior conviction for possession of burglary tools also fails. While
the court mistakenly referred to the conviction as one for burglary
instead of possession of burglary tools, the court mentioned the
prior conviction only as a potential justification for sentencing
Richiez above the guideline range, which it then said it was not
going to do. Because the district court did not impose a sentence
outside the guideline range based on this prior conviction, Richiez
is unable to show that the district court gave significant weight to
an improper factor. Irey, 612 F.3d at 1189.
       Finally, Richiez’s argument regarding sentencing disparities,
made only in passing, also fails. As explained in Azmat, there can
be no unwarranted sentencing disparities among codefendants
who are not similarly situated. 805 F.3d at 1048. Here, although
Richiez also pleaded guilty and engaged in conduct of similar cul-
pability as his codefendants, he was not similarly situated to his
codefendants because they did not flee. Thus, Richiez’s passing
USCA11 Case: 21-13629        Date Filed: 11/01/2022    Page: 9 of 9




9                      Opinion of the Court                21-13629

reference to a § 3553(a)(6) argument fails, as he has not shown that
he and his codefendants were similarly situated.
       In sum, because Richiez has not shown that the district court
abused its discretion in imposing a 151-month sentence at the top
end of the guideline range, we affirm.
      AFFIRMED.